DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The instant claims are apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Objections
Claims 11, 12, 17, and 18 are objected to because of the following informalities:  
In each of claims 11 and 12, “SStel” should be changed to --(SStel)--.
In each of claims 17 and 18, --of-- should be inserted after “either side” (at line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of claims 3, 4, and 5, it is unclear as to the additional structural limitation Applicant is attempting to recite because “the gas” is not considered an element of the apparatus.
Regarding claim 6, it is unclear as to the additional structural limitation Applicant is attempting to recite because “the mean temperature” is considered a process limitation.
	Regarding claim 7, the recitation of “The method according to claim 1” (at line 1) lacks proper antecedent basis, as claim 1 is drawn to “A device”.
	Regarding claim 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the claim recites the broad recitation, “the temperature range of the heat treatment is of 300-500°C”, and the claim also recites, “preferably 400-500°C”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Furthermore, it is unclear as to the additional structural limitation Applicant is attempting to recite because the “temperature range”  is considered a process limitation.
	Regarding claim 15, the claim recites “a means of the solubilization of salt precursors…”, “a means of surface deposition…”, and “a means of thermal decomposition…”.   As this is a device claim, the recited “means” is interpreted under 35 U.S.C. 112(f) to cover the corresponding structure as described in the specification, and equivalents thereof, for performing the recited functions.  However, it is unclear from the specification as to the structures used to perform the recited functions.  As best understood, the functions have merely been described as “steps” in a method.
	Furthermore, the relationship between “metal salts” (at line 5) and “salt precursors of nickel and praseodymium” (at lines 3-4) is unclear.
	Furthermore, the relationship between “alumina (Al2O3)” (at line 5) and the “alumina (Al2O3)” previously set forth in claim 1 is unclear.
	Furthermore, the limitation “a means of thermal decomposition” (at line 7) is unclear because the material to be thermally decomposed has not been specified in the limitation.
	Regarding claim 16, the recitation of “The method according to claim 1” (at line 1) lacks proper positive antecedent basis, as claim 1 is drawn to “A device”.
	Also, “the gas passage” (at lines 1-2) lacks proper positive antecedent basis.
	Regarding claim 17, the relationship between “a catalytic layer of activated catalytic material” (at line 3) and “a catalytic layer obtained by activating a catalytic material” previously set forth in claim 1 (at lines 2-8) is unclear.
	Regarding claim 18, the relationship between “a fluidized bed of activated catalytic material” (at line 3) and “a fluidized bed comprising a catalytic layer obtained by activating a catalytic material” previously set forth in claim 1 (at lines 2-8) is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Hebden (GB 1 152 008) in view of Ferro (SAGE-Hindawi Access to Research International Journal of Electrochemistry, Volume 2011, Article ID 562204) and Ahmad et al. (Catalysis Communications 100 (2017) 121-126) or Xu et al. (International Journal of Hydrogen Energy 42 (2017) 15523-15539).
	Regarding claims 1-3, 8, and 17-19, Hebden discloses a device (see FIG. 1; page 3, lines 31-74) suitable for converting a gas into methane (see page 1, lines 8-12), comprising:
	a fluidized bed comprising a catalytic layer (i.e., a fluidized bed of catalyst 5 disposed within a vessel 1); an inlet for passing a gas over the catalytic layer (i.e., via a pipe 2 for the admission of gases to be methanated); at least one heat exchange tube (i.e., an assembly of hollow intercommunicating tubes 6, 7, 8 for conveying a cooling medium which enters at 9 and exits at 12) immersed in the catalytic layer; and an outlet (i.e., via an offtake 13) for the gas passed over the catalytic layer; wherein the inlet 2 and the outlet 13 are positioned on either side of the fluidized bed comprising the catalytic layer 5, such that the gas passes through the fluidized bed comprising the catalytic layer when flowing from the inlet 2 to the outlet 13.
The recitation that the gas comprises CO and also CO2 does not impart further patentable weight (structure) to the apparatus claim because the gas is not considered part of the device.  See MPEP §§ 2114, 2115.  In any event, Hebden discloses that the gas may contain carbon oxides (see page 1, lines 8-12).
	Hebden further discloses that the catalytic layer 5 comprises a methanation catalyst suitable for converting the gas to methane (see page 1, lines 13-26).  Hebden, however, fails to disclose or suggest that the methanation catalyst comprises the claimed activated catalytic material, wherein the activated catalytic material is obtained by activating a material that includes the recited weight percent ranges of Pr6O11, NiO, and Al2O3 (i.e., the compounds listed being present in the un-activated state of the catalytic material).
	With respect to the recited praseodymium oxide compound, Pr6O11, the reference to Ferro describes properties of the various phases of praseodymium oxide, represented by PrnO2n-2.  Ferro, in particular, notes that among the various phases of praseodymium oxide, the β-phase (Pr6O11) is the stable one at room temperature and in air.  Furthermore, the various phases can be easily interconverted by simple heating (or cooling) and by suitably adjusting the oxygen content in the atmosphere in contact with the material (see page 2, second and third paragraphs under 2. Praseodymium Oxides).
	 Ahmad et al. discloses a methanation catalyst suitable for converting a gas comprising carbon dioxide to methane (i.e., a 5%Pr-12%Ni/γ-Al2O3 catalyst for methanation of CO2).  The catalyst was obtained by solubilizing salt precursors of nickel and praseodymium (i.e., Ni(NO3)2·6H2O and Pr(NO3)3·6H2O were separately dissolved in water; see 2.1. Materials and 2.2. Catalyst synthesis); depositing the solubilized salt precursors on alumina (i.e., a gamma-alumina support was mixed in the solution containing praseodymium to deposit praseodymium onto the support; afterwards, the gamma-alumina support having praseodymium deposited thereon was added to the solution containing nickel to further deposit nickel onto the support; see 2.2. Catalyst synthesis); thermally decomposing the catalyst material (i.e., via calcination; see 2.2. Catalyst synthesis); and reducing the thermally decomposed catalyst material (i.e., via reduction under an atmosphere of H2:N2, which reduces the NiO to Ni metal; see 2.2. Catalyst synthesis).  While not specifically mentioned, the praseodymium oxide in the catalytic material would be expected to be present in the stable β-phase (Pr6O11) when at room temperature and in air, as indicated by Ferro (see above).  The claimed activated catalytic material appears to be the same as or obvious over the 5%Pr-12%Ni/γ-Al2O3 methanation catalyst of Ahmad et al. 
	Xu et al. also discloses a methanation catalyst suitable for converting a gas comprising carbon dioxide to methane (i.e., an as-reduced catalyst comprising AR-MA-10Ni3Pr, which is obtained by reducing a fresh catalyst material MA-10Ni3Pr, see Table 1; wherein “MA” stands for “mesoporous alumina matrix”).  The catalyst was obtained by depositing salt precursors of nickel and praseodymium on an alumina carrier (i.e., Ni(NO3)2·6H2O and Pr(NO3)3·6H2O were provided as salt precursors for forming the doped mesoporous NiO-Al2O3 composite oxides via a one-pot evaporation induced self-assembly (EISA) method; see Experimental: The preparation of the mesoporous rare earth elements doped NiO-Al2O3 catalysts); thermally decomposing the catalyst material (i.e., the catalyst material was calcined to produce a fresh MA-10Ni3Pr mesoporous composite metal oxide material; see Experimental: The preparation of the mesoporous rare earth elements doped NiO-Al2O3 catalysts); and reducing the catalyst material (i.e., prior to conducting the CO2 methanation reaction, the catalyst material was reduced in an H2/N2 atmosphere, which converts the NiO to Ni metal; see Catalyst evaluation).  While not specifically mentioned, the praseodymium oxide in the catalytic material would be expected to be present in the stable β-phase (Pr6O11) when under room temperature and in air, as indicated by Ferro (see above).  The claimed activated catalytic material appears to be the same as or obvious over the AR-MA-10Ni3Pr methanation catalyst of Xu et al. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 5%Pr-12%Ni/γ-Al2O3 methanation catalyst of Ahmad et al. for forming the catalytic layer of the fluidized bed in the device of Hebden because the catalyst showed a high CO2 conversion of 98.2% with 100% CH4 selectivity on the testing conditions (see Abstract; 3. Results and discussions; 4. Conclusion).
	Alternatively, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the AR-MA-10Ni3Pr methanation catalyst of Xu et al. for forming the catalytic layer of the fluidized bed in the device of Hebden because the catalyst was shown to catalyze the carbon dioxide methanation reaction under low temperatures and with good stability (see Abstract and Conclusions).
	The determination of patentability in a product-by-process claim is based on the product itself, and not its method of production.  See MPEP § 2113.  In this case, the claimed catalytic layer obtained by activating a catalytic material that includes the recited weight percent ranges of Pr6O11, NiO, and Al2O3 appears to be the same as or obvious over methanation catalyst of Ahmad et al. or Xu et al.  Therefore, the claimed device is deemed to be prima facie obvious over the modified device of Hebden.
	Regarding claim 4, the recitation that the proportion of carbon monoxide in the gas is higher than five percent by volume in dry gas does not impart further patentable weight (structure) to the claim because the gas is not considered part of the device.
	Regarding claim 5, the recitation of a specific composition of the gas as a mixture that mainly contains CO, CO2, and H2, with an H2 content higher than that of CO and CO2, does not impart further patentable weight (structure) to the claim because the gas is not considered part of the device.
	Regarding claim 6, the recitation of a mean temperature of the catalytic layer below 300°C during conversion of the gas into methane is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claim.
	Regarding claim 9, Ahmad et al. discloses that the alumina has a mesoporosity, with a median pore diameter within the claimed range (see 3.1 Characterization and description for FIG. 3).  Xu et al. likewise discloses that the alumina has a mesoporosity, with a median pore diameter within the claimed range (see Abstract; Fig. 2(E)).
	Regarding claim 10, Ahmad et al. discloses that the alumina has a gamma structure (i.e., a gamma-alumina support was used; see 2.2. Catalyst synthesis).  Xu et al. likewise discloses that the alumina has a gamma structure (see Characterizations of the as-reduced and spent catalysts: XRD analysis, on page 15535).
	Regarding claim 11, Ahmad et al. discloses that the specific surface area of the catalyst is 62.0 m2/g (see Table 2), which lies within the claimed range.  Xu et al. also discloses that the specific surface area of the catalyst is 66.1 m2/g (see Table 1, for the AR-MA-10Ni3Pr catalyst), which lies within the claimed range.
	Regarding claim 12, the specific surface area of the 5%Pr-12%Ni/γ-Al2O3 catalyst of Ahmad et al. lies outside of the narrower claimed range.  Also, the specific surface area of the AR-MA-10Ni3Pr catalyst of Xu et al. lies outside of the narrower claimed range.  However, one of ordinary skill in the art recognizes that, for a given catalyst material, a higher specific surface area will generally exhibit a greater catalytic activity relative to a lower specific surface area, since there will be more surface area available for the catalyst material to interact with the reactants.  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the specific surface area of the catalyst in the modified device of Hebden to obtain the desired catalytic activity for the methanation reaction, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
	Regarding claim 13, Ahmad et al. further discloses a unit for heat treatment in the presence of reducing agents to activate the catalyst (i.e., a furnace for reducing the material by heating under an atmosphere of H2:N2; see 2.2. Catalyst synthesis).  Xu et al. further discloses a unit for heat treatment in the presence of reducing agents to activate the catalyst (i.e., prior to the regular CO2 methanation reaction, the catalyst material was pretreated by heating under H2/N2 to reduce the catalyst; see Catalyst evaluation, at page 15526).
	Regarding claim 14, the recitation of a specific temperature range for the heat treatment of the catalytic material is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claim.  
	Regarding claim 15, Ahmad et al. further discloses means for solubilizing salt precursors of nickel and praseodymium, separate or in a mixture (i.e., Ni(NO3)2·6H2O and Pr(NO3)3·6H2O were separately dissolved in water; see 2.1. Materials and 2.2. Catalyst synthesis); means for depositing the metal salts on a carrier based on alumina (i.e., a gamma-alumina support was mixed in the solution containing praseodymium to deposit the praseodymium thereon; afterwards, the gamma-alumina support having praseodymium deposited thereon was added to the solution containing nickel to further deposit the nickel thereon; see 2.2. Catalyst synthesis); and means for thermally decomposing the catalyst material (i.e., via calcination; see 2.2. Catalyst synthesis).  Xu et al. further discloses means for solubilizing salt precursors of nickel and praseodymium, separate or in a mixture, and means for depositing metal salts on a carrier based on alumina (i.e., Ni(NO3)2·6H2O and Pr(NO3)3·6H2O were provided as salt precursors for forming the doped mesoporous NiO-Al2O3 composite oxides via a one-pot evaporation induced self-assembly (EISA) method; see Experimental: The preparation of the mesoporous rare earth elements doped NiO-Al2O3 catalysts); and means for thermally decomposing the catalyst material (i.e., the catalyst material was calcined to produce a fresh MA-10Ni3Pr mesoporous composite metal oxide material; see Experimental: The preparation of the mesoporous rare earth elements doped NiO-Al2O3 catalysts).  The recitation of a specific atmosphere, temperature, and time for the thermal decomposition is considered a process limitation that does not impart further patentable weight (structure) to the apparatus claim.
	Regarding claim 16, Hebden (see FIG. 3; page 2, lines 75-101) further discloses a unit for producing the gas (i.e., through pipe 38) to be fed to the catalytic layer (i.e., in methanation stage 32), wherein the unit comprises a gasification unit for hydrocarbon materials (i.e., a gasification stage 31 for gasifying a light petroleum distillate entering at 36).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hebden (GB 1 152 008) in view of Ferro (SAGE-Hindawi Access to Research International Journal of Electrochemistry, Volume 2011, Article ID 562204) and Ahmad et al. (Catalysis Communications 100 (2017) 121-126) or Xu et al. (International Journal of Hydrogen Energy 42 (2017) 15523-15539), as applied to claim 1 above, and further in view of Parthasarathy (US 3,933,883).
The combination of Hebden, Ferro, and Ahmad et al. or Xu et al. fails to disclose or suggest that the catalyst has as a bead shape with a mean size of between 100 and 1,000 µm. 
Parthasarathy discloses a methanation catalyst sized for fluidized bed operations, wherein the catalyst has a bead shape (i.e., a spherical shape) and a particle size in the range of 40 to 250 microns (see column 2, lines 7-12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the methanation catalyst as a bead (spherical) shape with a mean size between 100 and 1,000 µm in the modified device of Hebden because, in fluidized bed operations, a bead shaped catalyst exhibits lower attrition and promotes uniform flow characteristics, and particles sizes within the claimed range, such as between 100 and 250 microns, were disclosed to be satisfactory for fluid bed operations, as taught by Parthasarathy (see column 2, lines 7-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  
Burnham et al. (The Journal of Physical Chemistry, Volume 72, Number 13) is cited to further illustrate the state of the art.  
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774